              Case 4:19-cv-04094-HSG Document 32 Filed 05/29/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        Fax: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Plaintiff UNITED STATES
 8 DEPARTMENT OF STATE

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                           OAKLAND DIVISION

12 UNITED STATES DEPARTMENT OF                       ) CASE NO. 19-cv-04094-HSG
   STATE,                                            )
13                                                   ) FURTHER STIPULATION AND [PROPOSED]
        Plaintiff,                                   ) ORDER MODIFYING CASE SCHEDULE
14                                                   )
     v.                                              )
15                                                   )
   BRUCE OWEN and ALEXANDRA OWEN,                    )
16                                                   )
        Defendants.                                  )
17                                                   )

18          Plaintiff United States Department of State (“Plaintiff’) and defendants Bruce Owen and
19 Alexandra Owen (“Defendants”), by and through their undersigned counsel, hereby STIPULATE and

20 respectfully REQUEST that the Court modify the schedule in this action due to General Order No. 72-3,

21 which vacates the current trial date, as well as continued work disruptions due to the COVID-19 virus.

22          On March 19, 2020, the Court entered the parties’ stipulation to modify the case schedule due to
23 work disruptions and absences in light of COVID-19. ECF No. 26. The modification involved

24 extending five upcoming deadlines, including the deadline to exchange opening expert reports, which

25 was extended to April 24, 2020. Id. Trial remained scheduled for August 24, 2020. Id.

26          On April 23, 2020, Plaintiff filed an administrative motion explaining that while Plaintiff and
27 Defendants had agreed that the Court should extend the case schedule in light of further work

28 disruptions due to COVID-19, they disagreed about how far. ECF No. 27. Plaintiff moved to extend all

     FURTHER STIPULATION AND [PROPOSED] ORDER MODIFYING CASE SCHEDULE
     19-CV-04094 HSG                         1
              Case 4:19-cv-04094-HSG Document 32 Filed 05/29/20 Page 2 of 3




 1 deadlines by five weeks. Id. On April 24, 2020, the Court granted Plaintiff’s motion, which extended

 2 the deadline to exchange opening expert reports to May 29, 2020 and the trial to September 28, 2020.

 3 ECF No. 28.

 4          On May 21, 2020, the United States District Court, Northern District of California, issued

 5 General Order No. 72-3, which vacated all civil jury trial dates through September 30, 2020. General

 6 Order No. 72-3 affects the instant action because the parties’ jury trial is set to begin on September 28,

 7 2020. The parties also continue to be affected by work disruptions caused by the COVID-19 virus,

 8 which has affected Plaintiff’s expert’s ability to conduct a site visit to assess the fair market rental value

 9 of the property at issue in this case by the current deadline of May 29, 2020. Nothing in this stipulation

10 waives Defendants’ rights to object to any discovery, including a site visit, for any valid reason.

11          For these reasons, Plaintiff and Defendants stipulate and respectfully request that the Court

12 modify the case schedule in this action as follows:

13              Event                                    Deadline
14              Exchange Opening Expert Reports          May 29, 2020 July 10, 2020
                Exchange Rebuttal Expert Reports         June 12, 2020 July 24, 2020
15
                Deadline to Complete ADR                 July 9, 2020 August 20, 2020
16              Close of Expert and Fact Discovery       July 9, 2020 August 20, 2020
17              Dispositive Motion Hearing Deadline August 20, 2020 Oct. 1, 2020, at 2:00 p.m.
                Pretrial Conference                      Sept. 15, 2020 Oct. 27, 2020, at 3:00 p.m.
18
                Jury Trial (5 Days)                      Sept. 28, 2020 Nov. 9, 2020, at 8:30 a.m.
19

20          SO STIPULATED.

21                                                 Respectfully submitted,

22                                                 DAVID L. ANDERSON
                                                   United States Attorney
23
     Dated: May 28, 2020                   By:     /s/ Savith Iyengar
24                                                 SAVITH IYENGAR
                                                   Assistant United States Attorney
25                                                 Attorneys for Plaintiff

26                                         By:     **/s/ Daniel Berko
                                                   DANIEL BERKO
27                                                 Attorney for Defendants

28                                                 ** Pursuant to Civ. L.R. 5-1(i)(3), the filer of the document
                                                      has obtained approval from this signatory.
     FURTHER STIPULATION AND [PROPOSED] ORDER MODIFYING CASE SCHEDULE
     19-CV-04094 HSG                         2
            Case 4:19-cv-04094-HSG Document 32 Filed 05/29/20 Page 3 of 3




 1                                       [PROPOSED] ORDER

 2         IT IS HEREBY ORDERED that the parties’ schedule in this action is modified as follows:

 3                Event                                 Deadline
                  Exchange Opening Expert Reports       July 10, 2020
 4
                  Exchange Rebuttal Expert Reports      July 24, 2020
 5                Deadline to Complete ADR              August 20, 2020
 6                Close of Expert and Fact Discovery    August 20, 2020
 7                Dispositive Motion Hearing Deadline Oct. 1, 2020, at 2:00 p.m.
                  Pretrial Conference                   Oct. 27, 2020, at 3:00 p.m.
 8
                  Jury Trial (5 Days)                   Nov. 9, 2020, at 8:30 a.m.
 9

10

11         SO ORDERED.

12

13 Dated: _____________________,
               5/29/2020         2020
                                              HON. HAYWOOD S. GILLIAM JR.
14                                            United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     FURTHER STIPULATION AND [PROPOSED] ORDER MODIFYING CASE SCHEDULE
     19-CV-04094 HSG                         3
